           Case 3:19-cv-00296-CCC Document 27 Filed 05/05/20 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT HORDIS, VICTORIA                     :   CIVIL ACTION NO. 3:19-CV-296
HORDIS, and HORDIS FAMILY                   :
CABOT, L.P.,                                :   (Chief Judge Conner)
                                            :
                     Plaintiffs             :
                                            :
               v.                           :
                                            :
CABOT OIL & GAS CORPORATION,                :
                                            :
                     Defendant              :

                                        ORDER

      AND NOW, this 5th day of May, 2020, upon consideration of plaintiffs’

motion (Doc. 13) for leave to file second amended complaint and the proposed

second amended complaint (Doc. 13-2) filed contemporaneously therewith, as well

as the parties’ respective briefs in support of and in opposition thereto, (see Docs.

13-1, 17, 19), and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.       Plaintiffs’ motion (Doc. 13) for leave to file second amended complaint
               is DENIED as to proposed Count Two but is GRANTED in all other
               respects.

      2.       Plaintiffs shall file their second amended complaint, in conformity
               with the accompanying memorandum and this order, no later than
               Friday, May 8, 2020.

      3.       Defendant shall respond to the second amended complaint in
               accordance with the Federal Rules of Civil Procedure.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
